DETAILED ACTION
Election/Restrictions
Applicant’s election of claims 1-18 in the reply filed on 01/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 19 and 20 have been withdrawn as directed to a non-elected invention.
This Election has been Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) for the following reasons:
Reference characters "41" and "42" have both been used to designate the fastening band, and because reference character “42” has been used to designate both the fastening band and the fastening cloth.
Reference character “41” has been used to designate a “fastening band”, “zipper chain”, “one-row buckle”, and a “lateral catch”.  
Reference character “43” has been used to designate “adhesive tape”, “zipper chains”, a “multi-row buckle”, “a magnetic buckle”, and “lateral cutting openings”.  

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The following from claim 5 have not been shown clearly in the drawings: the planar splicing structure, band shaped splicing structure, and the bonding surface. 
The drawings are objected to under 37 CFR 1.83(a) for the following reasons:
The drawings fail to show the zipper of the third embodiment, and instead uses the same drawings 4-5 from the second embodiment which uses a hook and loop type fastener as described in the specification.  
The drawings fail to show the sixth embodiment as described in the specification, but instead uses figure 7 from the fifth embodiment.  
The drawings fail to show the twelfth embodiment as described in the specification, but instead uses figure 12 from the eleventh embodiment.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Specification
The specification is replete with grammatical issues. Below are paragraphs 0002-0003 of the specification:
“By arranging a curtain at an inner side of a window, it can not only isolate an external sight to protect privacy indoors, but also block the sunlight in the summer to avoid direct sunlight which achieves heat insulation. When the light is relatively dim or a room temperature is relatively low, the indoor light and/or the room temperature will be supplemented by opening the curtain to obtain the sunlight. 
20However, in the actual using process, due to inconsistency of a height of the window specification or a height of the floor specification, or due to inevitable certain error in the process of the curtain processing, or a construction thickness of a surface decorative layer on each floor is difficult to consider, etc., in the process of the actual curtain processing, the following manufacturing habits are mainly formed. “
Some non-limiting examples of grammatical or unclear language issues include:
•	“it can not only isolate an external sight to protect privacy” paragraph 0002, line 1-2
•	“avoid direct sunlight which achieves heat insulation” paragraph 0002, lines 2-3
•	“when a room temperature is relatively low” paragraph 0002, lines 3-4
•	“in the actual using process” paragraph 0003, line 1
•	“due to inconsistency of a height of the window specification” paragraph 0003, lines 1-2
•	“or a height of the floor specification” paragraph 0003, line 2
•	“due to inevitable certain error in the process of the curtain processing” paragraph 0003, lines 2-3
SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
•	“the adhesive tapes” in paragraph 0056, line 1 should read “the adhesive tape”
	Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues, some non-limiting examples include the following:
Claim 1 is indefinite for reciting the limitation “the other one of the first splicing part and the second splicing part bonds a selected one of the splicing positions” on lines 8-9. It is unclear to the to a selected one of the splicing positions?  Is this meant to be a process step to “bond”, or does it mean something else? 
Claim 2 is indefinite for reciting the limitation “multiple-strip-shaped” on line 2 of the claim. It is unclear to the examiner if the multiple-strip-shaped is requiring multiple strip structures in the splicing structure or if it is merely describing what it could possibly be used for while not requiring additional structure, and therefore it is unclear exactly what this means with respect to the required scope of the claims.  
Claim 2 is indefinite for reciting the limitation “multiple-row-block-shaped” on line 3 of the claim. It is unclear to the examiner if the multiple-row-block-shaped is requiring multiple rows of block structures in the splicing structure or if it is merely describing what it could possibly be used for while not requiring additional structure, and therefore it is unclear exactly what this means with respect to the required scope of the claims.  
Claim 6 is indefinite for reciting the limitation “the one of the first splicing part and the second splicing part is a planar splicing structure”. Claim 2 from which claim 6 depends introduces “a planar splicing structure” already, therefore “a planar splicing structure” is introduced twice which seems to require at least two planar splicing structures. This should be clarified, it should either claim --the planar splicing structure-- or --an additional planar splicing structure-- or whatever is intended for clarity.
Claim 9 is indefinite for reciting the limitation “the first splicing part is a planar fastening cloth, and the second splicing part is a fastening band having hooks.” This is unclear to the examiner because in claim 2 from which claim 9 depends, it is recited that “the one of the first splicing part and the second splicing part is a planar splicing structure, a multiple-strip shaped splicing structure, or a multiple-row-block-shaped splicing structure” but then the applicant shifts its scope to requiring it be “a planar fastening cloth” in claim 9. It should instead recite something like --wherein the planar splicing structure, 
Claim 14 is indefinite for reciting the limitations “the row of the catch” and “the row of the support” on lines 2 and 3 of the claim. This is unclear to the examiner because the claim requires more than one row.  To which of the ‘more than one row’ [meaning at least two rows] is “the row” referring to?  Also, the final line requires “at least one of the row...is plural” which seems redundant since it has already been claimed that there is ‘more than one’.  Is the applicant requiring that there be a plural of something that’s already plural?  So at least 4 rows?  Please clarify.
Regarding claim 17, the phrase "necked-type" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 17 is indefinite for reciting the limitation “a row number of the support member is plural” on line 5 of the claim. This is unclear to the examiner because this appears to be claiming a number instead of actual rows.
The dependent claims are rejected for at least depending from a rejected claim.
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood claims 1-11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seitz (US PG Pub 20160302605). 
Regarding claim 1, Seitz teaches (figures 1-3) a curtain with an adjustable longitudinal size (paragraph 0036, lines 1-8), the curtain comprising an upper curtain piece (10) and a lower curtain piece (20), wherein the upper curtain piece is detachably (paragraph 0056, lines 3-6) spliced with the lower curtain piece through a lateral flexible splicing assembly (12, 21, and the fastening pieces); the lateral flexible splicing assembly comprises a first splicing part (12 and 30c, note that a “part” can be a portion or a section defined as desired) fixed at the upper curtain piece, and a second splicing part (40f) fixed at the lower curtain piece and cooperating with the first splicing part to detachably splice the upper curtain piece and the lower curtain piece; and one of the first splicing part and the second splicing part is provided with a plurality of splicing positions (30c in figure 1 has a plurality of positions), and the other one of the first splicing part and the second splicing part bonds a selected one of the splicing positions so as to splice the curtain with different longitudinal sizes (paragraph 0036,lines 5-9).
	Regarding claim 2, as best understood, Seitz teaches (figure 1) that the first splicing part (12 and 30c) is at least a planar splicing structure (this is 12 with everything on it - see fig. 1 and 4a for example), note too that it is a multiple-row-block-shaped splicing structure (30c has multiple rows of block shaped parts to splice with 40f).  Note that the prior art only need to teach one option from an “or” clause when interpreted with the broadest reasonable interpretation as required by the MPEP.
	Regarding claim 3, Seitz teaches (figure 3) that the upper curtain piece (10) is a valance (valance is interpreted as being a decorative piece of fabric placed above the top of a window that covers the 
Regarding claim 4, Seitz teaches (figure 3) that the upper curtain piece (10) is a valance (valance is interpreted as being a decorative piece of fabric placed above the top of a window that covers the curtain support, figure 3 has decorative loops, and covers the curtain support bar), and the lower curtain piece (20) is a curtain body.  
	Regarding claims 5 and 6, Seitz teaches (figures 1-3) that the one of the first splicing part (12 and 30c, etc.) and the second splicing part (at 40f) is a planar splicing structure (As shown in figure 1, 30c is planar.), the other one of the first splicing part and the second splicing part is a band-shaped splicing structure (40f as shown in figure 2 has a multiple band shaped structure), and a bonding surface of the planar splicing structure (21) is provided with a plurality of laterally arranged bonding alignment strips (40a, 40b).
Regarding claim 7, Seitz teaches (figures 1-3) that one of the first splicing part and the second splicing part is a planar splicing structure (21 with everything on it), the other one of the first splicing part and the second splicing part is a band-shaped splicing structure (30c has multiple bands of the splicing part), and a bonding surface of the planar splicing structure is provided with a plurality of laterally arranged bonding alignment strips (figures 1-2).    
	Regarding claim 8, Seitz teaches (figures 1-2) that the first splicing part (30c) is a planar fastening cloth (is explained in the specification (paragraph 0048 lines 4-8) that the fastening members can be either the hook or the loop side depending on what is needed, so the examiner is interpreting it as the loop side and is interpreting “cloth” as a “material used for a specific purpose” as provided in definition 2 below.), and the second splicing part (40f) is a fastening band having hooks (paragraph 0048, lines 1-9).    

 (klôth, klŏth)
n. pl. cloths (klôths, klôthz, klŏths, klŏthz) 
1. Fabric or material formed by weaving, knitting, pressing, or felting natural or synthetic fibers.
2. A piece of fabric or material used for a specific purpose, as a tablecloth.
3. Nautical 
a. Canvas.
b. A sail.
4. The characteristic attire of a profession, especially that of the clergy.
5. The clergy: a man of the cloth.
Idiom: 
in cloth
With a clothbound binding; as a clothbound book.
    
        
            
                                
            
        
    

[Middle English, from Old English clāth.]
American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.


	Regarding claim 9, Seitz teaches (figures 1-2) that the first splicing part (30c) is a planar fastening cloth, and the second splicing part (40f) is a fastening band having hooks (paragraph 0048, lines 1-9).  
	Regarding claim 10, Seitz teaches (figures 1-2) that the first splicing part (30c) is a planar fastening cloth, and the second splicing part (40f) is a fastening band having hooks (paragraph 0048, lines 1-9).  
	Regarding claim 11 Seitz teaches (figure 1) that a bonding surface (30c) of the fastening cloth is provided with a plurality of laterally arranged binding alignment 3Customer No.: 31561Docket No.: 084727-US-PAApplication No.: 16/232,070strips.  
Regarding claim 14, Seitz teaches (figure 1-2) one of the first splicing part and the second splicing part includes more than one row of a catch (30c has multiple rows of a catch), and the other one of the first splicing part and the second splicing part includes more than one row of a support member for hanging the catch (the support member can be the hook end of a hook and loop type fastener, with many rows of hooks within 40f); and at least one of the row of the catch and the row of the support member is plural (30c is plural).  

Regarding claim 16, Seitz teaches (figure 1-2) one of the first splicing part and the second splicing part includes more than one row of a catch (30c has multiple rows of a catch), and the other one of the first splicing part and the second splicing part includes more than one row of a support member for hanging the catch (40f can be the hook end of a hook and loop type fastener, with many rows of hooks within 40f); and at least one of the row of the catch and the row of the support member is plural (30c is plural).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz (US PG Pub 20160302605).

If not found inevitably taught by Seitz, attention shall be drawn to the fact that this pluralizing of adhesive tapes is a mere duplication of parts and that the court held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Although the prior art does not disclose a plurality of adhesive tapes, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the art of Seitz with a plurality of adhesive tapes in order to provide more fastening strength to the assembly (as one non-limiting example). In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
With regards to the process of “press gluing” as claimed, the examiner notes that the method of forming an apparatus is not germaine to patentability of apparatus itself, in this case fixed at the bonding surface by press gluing.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
MPEP 2113 [R-1]    Product-by-Process Claims
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE
IMPLIED BY THE STEPS

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations.)
ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS
FOUND AND A 35 U.S.C. 102 /103 REJECTION MADE, THE BURDEN
SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE

"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal
silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be "essentially free of alkali metal." The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not "essentially free of alkali metal" and therefore a different and unobvious product.). Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (The prior art disclosed human nerve growth factor (b-NGF) isolated from human placental tissue. The claim was directed to b-NGF produced through genetic engineering techniques. The factor produced seemed to be substantially the same whether isolated from tissue or produced through genetic engineering. While the applicant questioned the purity of the prior art factor, no concrete evidence of an unobvious difference was presented. The Board stated that the dispositive issue is whether the claimed factor exhibits any unexpected properties compared with the factor disclosed by the prior art. The Board further stated that the applicant should have made some 
THE USE OF 35 U.S.C. 102 /103 REJECTIONS FOR PRODUCT-BY-
PROCESS CLAIMS HAS BEEN APPROVED BY THE COURTS

"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
II. PRODUCT AND PROCESS IN THE SAME CLAIM
A single claim which claims both an apparatus and the method steps of using the
apparatus is indefinite under 35  U.S.C. 112, second paragraph. In Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990), a claim directed to an automatic transmission workstand and the method steps of using it was held to be ambiguous and properly rejected under 35 U.S.C. 112, second paragraph.
Such claims should also be rejected under 35  U.S.C. 101 based on the theory that the claim is directed to neither a "process" nor a "machine," but rather embraces or overlaps two different statutory classes of invention set forth in 35  U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551.

As best understood claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Seitz (US PG Pub 20160302605) in view of Johnson (US PG Pub 20040144505).
Regarding claim 17, Seitz teaches all aspects of the claimed invention from claim 14 above. Seitz also teaches (figures 1-2) a row number of the support members being plural (30c), the row number of the catch being one (40f), and the catch fixed at an upper end portion of the lower curtain piece (20). Seitz does not teach a necked-type elastic catch, or a support member being a flexible thread with two ends fixed at a curtain cloth. 
Johnson teaches (figure 1) a necked type elastic catch (5a, paragraph 0023, lines 5-9 can be interpreted as any type of protrusion including a necked type elastic catch), and a support member (6a, paragraph 0023, lines 6-10) being a loop (has to be flexible to accept the protrusion, and can be made of cloth which is made of thread) with two ends fixed at a curtain cloth (figure 1).

As best understood claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Seitz (US PG Pub 20160302605) in view of Peoples (US Patent 7909082).
Regarding claim 18, Seitz teaches (figures 1-3) that the first splicing part (12 and 30c-note also that 60 can be included in the first splicing part if necessary) is fixed at a sun-facing side of the upper curtain piece (the back side of the upper curtain piece is directly at the window facing the sun and as such “at” is interpreted as near), and a peripheral (interpreted as edge) portion of the first splicing part is fixed at (at can be defined broadly as near or in the vicinity of) the upper curtain piece by (by can be interpreted as near or close to) stitching (paragraph 0031, lines 20-22). Seitz does not teach a hemline structure for covering a splicing seam is fixed at a lower end portion of the upper curtain piece.
Peoples teaches (figure 1) a hemline structure (24) for covering a splicing seam (22) fixed at a lower end portion of the upper curtain piece (28).  
It would have been obvious to one of ordinary skill in the art at the time to modify Seitz to incorporate the teachings of Peoples to have a hemline structure fixed at a lower end portion of the upper curtain piece and covering the splicing seam. This alteration provides the predictable and expected result of providing an aesthetically appealing assembly that covers the splicing area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	


/M.S./
Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Primary Examiner, Art Unit 3634